                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

SANDRA MURCHISON                      CASE NO.
                                      8:19−cv−02493−DSF−JDE
            Plaintiff(s),
     v.                               Order to Show Cause re
WIND AND SEA RESTAURANTS,             Dismissal for Lack of
INC. , et al.                         Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Wind and Sea Restaurants, Inc. doing business as Harpoon
  Henry's Seafood Restaurant failed to plead or otherwise defend within the
  relevant time. The Court orders plaintiff to show cause in writing on or before
  March 11, 2020 why the claims against the non-appearing defendant(s)
  should not be dismissed for lack of prosecution. Failure to respond to this
  Order may result in sanctions, including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: February 26, 2020                    /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
